Electronically Filed
                                                           Supreme Court
                                                           SCWC-13-0002043
                                                           06-NOV-2017
                                                           02:24 PM

                           SCWC-13-0002043

             IN THE SUPREME COURT OF THE STATE OF HAWAII


         STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                 vs.

             TRACY SOUZA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0002043; CRIMINAL NO. 12-1-1028)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant’s application for a
 writ of certiorari, filed on September 24, 2017, is hereby
 accepted.
             IT IS FURTHER ORDERED that no oral argument will be
 held in this case.    Any party may, within ten days and
 pursuant to Rule 34(c) of the Hawaii Rules of Appellate
 Procedure, move for retention of oral argument.
             DATED: Honolulu, Hawaii, November 6, 2017.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson